UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-6441


SAMUEL R. JACKSON,

                Plaintiff – Appellant,

          v.

H. POPLIN, Programmer, Lanesboro Correctional Institution;
S. HOVERMALE, Kitchen Supervisor, Lanesboro Correctional
Institution; SGT. R. NICHOLSON; SGT. D. LENTZ,

                Defendants – Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Graham C. Mullen,
Senior District Judge. (3:10-cv-00107-GCM)


Submitted:   August 26, 2010             Decided:   September 2, 2010


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Samuel R. Jackson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Samuel R. Jackson appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2006) complaint for failure to

state a claim, pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) (2006).

We   have   reviewed    the     record      and   find    no     reversible   error.

Accordingly, we affirm for the reasons stated by the district

court.       Jackson    v.     Poplin,      No.   3:10-cv-00107-GCM        (W.D.N.C.

Mar. 12,    2010).      We     also      deny   Jackson’s      pending    motions    to

appoint counsel and to amend his complaint.                       We dispense with

oral     argument    because       the    facts   and    legal    contentions       are

adequately    presented       in    the    materials     before     the   court     and

argument would not aid the decisional process.

                                                                            AFFIRMED




                                            2